Title: To Benjamin Franklin from Henry Wyld: Two Letters, 12 August 1782
From: Wyld, Henry
To: Franklin, Benjamin


Franklin had last heard from Wyld and his group of English textile manufacturers, who wanted to emigrate to America, through their representative Edmund Clegg in mid-June. Buoyed by having received Franklin’s passport and letters of recommendation, and ignoring his admonitions against sailing before a peace was declared, the core group had consolidated their assets and sent one of their number to Ireland to scout out ships and make arrangements for the passage. Clegg decided to stay behind, at least for the time being. Wyld, eager to enlist experts in all aspects of the trade, approached several additional highly regarded engineers. One of them, the subject of letter (I), below, was John Swindell of Stockport, inventor of a cotton carding and roving machine. His involvement, as it turned out, was the group’s undoing.
On August 3, Swindell turned informer. Assuring Secretary of State Thomas Townshend that he had won the trust of these defectors “far beyond my most sanguine expectations,” he spelled out their plans in enough detail to ensure credibility. Henry Wyld, he wrote, had visited Franklin in Paris and had received both a passport and the promise of congressional backing. The group had retained a ship in Londonderry with a payment of twenty guineas. Franklin had also written Wyld a letter—which Swindell alone had been shown—that mentioned a “certain latitude” where their ship could meet with a huge convoy bound to a destination that Swindell was prepared to divulge. Since the emigrants were due to leave for Ireland in six days, “no time is to be lost.”
Townshend immediately notified the lord lieutenant in Dublin, who in turn notified customs officials in Londonderry. Townshend also instructed the head of the Secret Service to investigate. An agent was dispatched to Stockport to interview Swindell, who provided more details. The agent’s report, submitted to Whitehall on August 8, gave names and descriptions of many of the emigrants and specified that Wyld, who was leaving the following day to join the group in Liverpool, was lame, walked with a crutch, and was said to conceal his passport in the sole of his shoe. Their ship was to meet the Rhode Island—bound convoy thirty leagues off the Azores. When the group arrived in Londonderry, they were to apply to a Mr. Wood.
 
I.
Most Excellent Sir
Hatherlow 12th. August 1782
I Am sorry to inform you, that M. Jno. Swindles Engine Maker of Stockport can not attend the Co. ’though he originally designed so to do; Yet as circumstances occur I am perswaded he will for the next six years be of more use to us in Stockport than he could be with us, and knowing from the professed principles he possesseth, that he will hazard much for the sake of us and the Cause of the United States, I humbly recommend him to your notice, and beg you would give him an Answer by the return of post, to what he proposeth by the inclosed, knowing that his abilities in Machinery equal, if not surpass any Mans in this Country, if we have any occation to make use of him I hope you will forward our Orders to him during the continuance of the present unhappy disputes betwixt the persons in power in this Kingdom, and the Citizens of the United states of America (whose preveledges we wish to in part injoy and whose oppressions we will participate) and forward his returns to us, and by you so doing and complying with my other request you will am perswaded be of great use to us as Manufacturing Subjects of those states and use to our common Friend am Honour’d Sir Your very humble and most obedient servant
Henry Wyld
 
Addressed: M. Ferdinand Grand Mercht. / Paris / Haste
Notations in different hands: hatherlon le 12 aoust 1782: henry Wyld / Recue le 30 aoust Reple
 
II.
Most excellent Sir
Hatherlow 12th. August 1782
The person who writes the Postscrip, being originally one of our Company, and one who designed to accompany the Expedition, but is put by, through an uncommon disappointment yet he wishes to be in Pensilvania, and I am fully persuaded he means to follow, if his business would be worth carrying over, of which you only can inform him of, and whereas sundry honest and industrious Artisans wish to acompany him which perhaps may be of use to us I humbly desire you will return him Answer to the questions he may propound to you respecting their Business; as they may be of use to the persons already gone, and perhaps be instrumental in introducing some useful mechanical Inventions, I hope they are people of confidence, and though not companions; yet well wishers to the undertaking, and the Inditer of the post script a person in whom I place the greatest Confidence, I am for him and self, Sir Your excellencies most obedient Humble Servant
Henry Wyld
 
Addressed: Mr. Ferdinand Grand Mercht. / Paris / Haste
Notations in different hands: Hatherlon le 12 aoust 1782 Henry Wyld / Recue le 5 7bre Réple
